PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
International Business Machines Corporation et al.
Application No. 16/508,478
Filed: 11 Jul 2019
For DETERMINING QUALITY OF EXPERIENCE FOR COMMUNICATION SESSIONS
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(e) filed August 10, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three prior-filed non-provisional applications set forth in a corrected/updated Application Data Sheet (ADS) received previously on January 26, 2022.  
   
The renewed petition is GRANTED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(e) was received on November 23, 2021 along with both the petition fee and the required statement of unintentional delay, and was dismissed via the issuance of a decision on December 27, 2021 which states requirement (2) above has been satisfied.  

A renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on January 26, 2022; supplemented on February 23, 2022; and, dismissed via the issuance of a decision on March 4, 2022 which states requirement (1) above has been satisfied.

With this renewed petition received on August 10, 2022, a statement of facts that supports a finding that the entire period of delay was unintentional has been received.  

To date, requirements (1), (2) and (3) above have each been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries 

concerning examination procedures or status of the application should be directed to the Technology Center.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).